Opinion by
Cline, J.
All of the original bills in this case covering embroidered cotton gloves, wool gloves, and printed matter are embraced in a single consular invoice (No. 6449) and it was held that the consular invoice in this case is the “invoice” which Congress had in mind when it made provision for relief (section 505) when an importer abandoned to the Government 10 percent or more of the total value or quantity of merchandise in any invoice. From the record it was *237found that the abandonment of merchandise to the value of $412 would not be .an abandonment of 10 percent of goods on an invoice having a total value of $7,795. It was therefore held that the collector properly rejected the plaintiff’s ■offer of abandonment of the two cases involved. • The protest was overruled.